DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 13 October 2021. 
Claims 1, 3-12, 14-16 and 18-21 are presented for examination.
Claims 1, 3, 4, 6-9, 12, 14, 16 and 19-20 are amended.
Claim 21 is added.
Claims 2, 13 and 17 were cancelled.
Double Patenting is maintained (see Response to Arguments).
35 USC § 101 Claim Rejections is maintained (see Response to Arguments).
Claim Objections is withdrawn in light of amendment.

Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejections (Obviousness type Double Patenting and 35 U.S.C. 103 Rejections are withdrawn), set forth in this Office action.
For the argued claim limitation, the related reference, Gulasky, U.S. Patent No.: US 9208193, discloses “…Where a feature such as an experience level selection is provided, searches of the CSO 340 may be customized for information that is tailored to that particular experience level. So, for example, the IMA GUI 1200 of an expert system programmer would probably not include a "Getting Started" reference manual, while the IMA GUI 1200 of a novice system programmer would include such a reference manual…” However, Gulasky does not explicitly disclose how the experience level of the “"Getting Started" reference manual” is defined. On the contrary, claim 16 recites determining expertise level of web page as “beginner” level only when the web page contains “Getting Started.”

Response to Arguments
Applicant’s arguments filed in the amendment filed on 13 October 2021, have been fully considered but they are not deemed persuasive:
Regarding to double patenting rejection, pages 11-12, applicant argues that “The double patenting rejection is inappropriate and should be withdrawn because neither the claims of the '207 patent nor Bondi recite all the features of the claims of the instant application. In particular, amended independent claim 1 of the instant application recites: 
... wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.
…
Applicant respectfully disagrees that Bondi shows this limitation. Bondi does not teach or suggest each of the recited elements of independent claim 1, particularly "wherein the ranked plurality of results outputted to the user computer device comprises in the particular search topic of each web page in the ranked plurality of results…
Bondi does not disclose the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results. Bondi discloses displaying documents and their associated readability scores, unlike Applicants’ independent claim 1, which recites “wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.” Bondi discloses displaying the same ranking (reading level) to each website, regardless of search topic. Bondi is silent, and therefore does not teach, displaying an expertise level of the website based on the particular search topic. But, because Applicants’ claimed invention requires wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results, Bondi fails to teach each and every element recited in independent claim 1."
Examiner respectfully disagrees.
The argued claims are rejected under obvious type double patenting with second reference(s).
Bondi discloses wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.
Bondi, paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a documents may be topically relevant and understanding-level relevant…” paragraph [0010], “A preferred embodiment of the present invention determines and categorizes a user's level of understanding based upon their education or grade level. An average third-grader has less cognitive achievement than an average sixth-grader. Reading grade levels are demonstrably accurate at predicting language skills, knowledge, and other cognitive achievement” paragraph [0037], “…a combination of topical relevance and grade reading level may-be used to display the results.” paragraph [0046], “…the user is customizing the search results to their particular need, based upon topical relevance as well as understanding-level relevance.”
WHERE “the particular search topic” is broadly interpreted as “topically relevant” or “topical relevance”
WHERE “expertise level” is broadly interpreted as “understanding-level relevant” or “Reading grade levels” (e.g. a user with low “understanding-level relevant” or “Reading grade levels” will have difficulty to understand documents that have high “understanding-level relevant” or “Reading grade levels,” similarly, a user with lower expertise level (e.g. low reading grade level) in particular search topic (e.g. English), may have difficult to understand documents at Nobel laureate reading level which is high expertise level in English. 

ii) Bondi discloses “topically relevant” and “topical relevance” which can be interpreted as “the particular search topic” and “expertise level” falls within the meaning of “understanding-level”
iii) For completeness, an ordinary skill in the art would understand they are similar and it would have been obvious to an ordinary skill in the art to interchange between the two).
Further see example in Bondi, paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a particular user, but who the particular user is as well. That is, documents may be topically relevant and understanding -level relevant. For example, on any given day, a Nobel-laureate in mathematics may wish to review recent research materials on fractals, but the next day may simply wish to show his twelve-year old child some interesting pictures of fractals. Similarly, a Nobel-laureate in mathematics may wish to review recent research materials on fractals, while a twelve-year old child may wish to obtain basic materials for a school report on fractals. That is, the relevance of a web page may be based upon the topic returned-hard core mathematics versus cool pictures in the first example--and the understanding level of the user in the second example. A topically relevant web page returns while an understanding-level relevant web page is one written in a manner appropriate for a user with a determined level of understanding to comprehend…” Which indicates  “Nobel-laureate in mathematics” and “twelve-year old child” have different in their expertise levels, and wishing to have different but relevant search results on “fractals” (e.g. particular search topic) based on their own expertise levels.

Regarding to double patenting rejection, pages 13-14, where applicants argued “Independent Claim 16…B. Beginner Expertise Level…”
Applicants’ arguments have been found persuasive. Therefore, Double Patenting and 35 U.S.C. 103 rejections have been withdrawn.
 Regarding to double patenting rejection, pages 14-15, where applicants argued that “The double patenting rejection is inappropriate and should be withdrawn because neither the claims of the ‘207 patent nor Bondi or Cohen recite all the features of the claims of the instant application. In particular, independent claim 12 of the instant application recites:
... wherein the ranked plurality of subsequent results outputted to
the user computer device comprises the determined expertise level
in the particular search topic of each web page in the subset of web
pages.
As previously discussed in relation to independent claims 1 and 16, this feature is not recited in the claims of the “207 patent or in Bondi, and the Examiner does not rely 
Examiner respectfully disagrees. 
The replies to the above argument for claim 1 are applied here equally (Both White and Bondi discloses the argued limitation “determined expertise level in the particular search topic of each web page”).

Regarding to Claim Objection to Claim 3, page 15.
	Objection to Claim 3 is withdrawn in light of claim amendment.

Regarding to 101 Rejection (Abstract Idea), pages 18-20, applicant argued that “Applicant submits that claim 1, when considered as a whole, does not cover a mental process. As discussed in the arguments presented in the previous Amendments, Claim 1 is directed to an improved ranking system for computer generated search results based on user interactions with web pages. That is, embodiments of the invention determine a knowledge level of a user and uses the knowledge level to adjust the rank of search results. In this manner, search results that are below the knowledge level of the user, and thus potentially of less interest to the user, may be presented lower in a 
…
Applicant submits that claim 1, when considered as a whole, integrates the alleged judicial exception into a practical application. For example, claim 1 provides improvements in the technical field of computer generated search results. More specifically, claim 1 enables for ordering search results based on a knowledge level of a user performing the search. As noted in paragraph 0012 of the Application, "search results that are below the knowledge level of the user, and thus potentially of less interest to the user, may be presented lower in a ranked list of search results. Search results that are at or above the knowledge level of the user, and thus potentially of more interest to the user, may be presented higher in the same ranked list of search results." Claim 1 addresses the technical field of ordering search results based on a knowledge level of a user performing the search. The present invention improves search results by determining a knowledge level of a user and uses the knowledge level to adjust the rank of search results. See paragraphs 0012 of the application, for example…
Applicant submits that limitations of claim 1 are similar to patentable examples set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). See claim 1 of Example 37 and claim 1 of Example 42 of the Subject Matter Eligibility Examples.”
Examiner respectfully disagrees.

See claim 3 of Example 37 of the Subject Matter Eligibility Examples, which also discloses improving “ranking the icons, by the processor, based on the determined amount of use” (e.g. icons), based on additional information, “determining, by a processor, the amount of use of each icon over a predetermined period of time,” and Claim 3 is ineligible.
“Icon” is similar to web page, and “processor” is similar to generic “computer device.”
Examiner disagrees with applicant’s argument that states claim 1 of Example 37 is similar to claim 1 of the instant invention.
Claim 1 of Example 37, explicitly discloses additional element “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” where the additional elements recite a specific manner (e.g. “to a position on the GUI closest to the start icon”) of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
Claim 1 of the instant application, discloses additional elements (other than computer device)
“receiving, by the computing device, a search query from the user via the user 
“outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in a particular search topic of each web page in the ranked plurality of results”
Additional elements “receiving” and “outputting” are both recited at a high level of generality, i.e., as a generic computing device performing a generic computer function of “receiving” and “outputting” data.
Further, the additional element - receiving, by the computing device, a search query from the user via the user computer device in a network environment;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - “outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in a particular search topic of each web page in the ranked plurality of results” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
They are thus extra-solution activity, and does not integrate the judicial exception 
Therefore, they do not recite “recite a specific manner” or any “improvement” to the functioning (e.g. “receiving” or “outputting”) of a computer/database..
Examiner disagrees with applicant’s argument on claim 1 of Example 42 of the Subject Matter Eligibility Examples.
Similarly to Claim 1 of Example 37, claim 1 of Example 42 recites additional elements which recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
Claim 1 of the instant application, other than arguing improvement in “ranking,” does not disclose any specific improvement over prior art systems (e.g. “receiving” or “outputting” functionality of computer/database) 
Further, limiting the abstract idea of “ranking” to computer/database is simply an attempt to limit the use of the abstract idea (e.g. ranking) to a particular technological environment (e.g. compute/database) (see MPEP: 2106.05(h) Field of Use and Technological Environment, “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.”).
b) (2A-Prong One) Claim 1 recites additional elements, “receiving” and “outputting” limitations (and computer device)
In particular, the claim recites additional element – using “computer-implemented method” and “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer-implemented method,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element - receiving, by the computing device, a search query from the user via the user computer device in a network environment;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - “outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in a particular search topic of each web page in the ranked plurality of results” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the other additional element, the “receiving” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); …, where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

Applicant argued that “Applicant has already submitted in Applicant’s previous Amendment that the Court of Appeals for the Federal Circuit and the MPEP both recognize that a process that generates new information can constitute an improvement to an existing technology or technical field. In particular, the holding of Electric Power Group and MPEP §2106.05(a) both hold that methods that generate new data can be sufficient to show an improvement in existing technology or technical field. Applicant respectfully resubmits this argument.”
Examiner respectfully disagrees.
An improvement in the abstract idea (e.g. “ranking”) is not an improvement in technology. 
See claim 3 of Example 37 of the Subject Matter Eligibility Examples, which also discloses improving “ranking the icons, by the processor, based on the determined amount of use” (e.g. icons), with new information, “determining, by a processor, the amount of use of each icon over a predetermined period of time,” where “new information” is “amount of use of each icon over a predetermined period of time” and Claim 3 is ineligible.
Further, MPEP 2106.05(a)(II) recites “Examples that the courts have indicated may be sufficient to show an improvement in existing technology… vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A.” where “may be” is different than “must be.”

Applicant argued that “Further, Applicant submits that DDR Holdings stands for the premise that technical solutions to business challenges may be patentable, and the use of conventional computer technology to implement new business practices does not automatically render the new business practice abstract. Particularly, "Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” See DDR Holdings, LLC v. Hotels.com, L.P.,773 F.3d 1245, 1259 (Fed. Cir. 2014). More specifically, the claims at issue in DDR Holdings addressed a business challenge (retaining website visitors) using conventional computer technology. Additionally, in DDR Holdings, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. In the present case, like DDR Holdings, Applicant submits that technical solutions to the challenges of computer generated search results by determining a knowledge level of a user in the particular search topic and using the knowledge level to adjust the rank of search results are not ineligible under §101 simply because they also meet challenges related to computer generated search results like outputting the search results to the user computer device.”
Examiner respectfully disagrees with the argument “because they also meet 
Limiting the abstract idea of “ranking” to computer/database (e.g. “outputting”) is simply an attempt to limit the use of the abstract idea (e.g. ranking) to a particular technological environment (e.g. compute/database) (see MPEP: 2106.05(h) Field of Use and Technological Environment, “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.”).
Further, in DDR Holdings, is regarding to a system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website’s “look and feel.” The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer network. If changing virtual object to physical object, it will not work. It is impossible to perform the same method/system with physical objects, for example, after a person enters BEST BUY, moving the person to WAL-MART with same look as inside of BEST BUY that make the person thinks he is still shopping at the BEST BUY store he entered.
However, using “knowledge level” of user to “rank,” can also be applied to physical books or other reading materials that are printed on papers. For example, when a user goes to book store or library, book store sales associate or librarian can mentally perform mental processing steps in the claims by observing/determining/ 

Applicant argued that “Further, Applicant submits that claim 1 includes an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”
Examiner respectfully disagrees.
a) As applicant stated, that the claimed invention is regarding to “Ranking” using knowledge level of the user and web pages. However, “ranking” is “mental processing.” (e.g. people perform “ranking” mentally before computers). Therefore, an improvement to “ranking” is not equivalent to an improvement in the database’s or computer’s functionality.
See claim 3 of Example 37 of the Subject Matter Eligibility Examples, which also discloses “ranking the icons, by the processor, based on the determined amount of use” (e.g. icons), based on additional information, “determining, by a processor, the amount of use of each icon over a predetermined period of time.” 
The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies 
Similarly, claim 1 of the instant application, also disclose the additional element, “computer device,” which is generic computer component.
The other additional elements “receiving” and “outputting” are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”,  “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Further, examiner disagrees with applicant’s argument that stated claim 1 of Example 37 is similar to claim 1 of the instant invention.
Claim 1 of Example 37, explicitly discloses additional element “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” where the additional elements recite a specific manner (e.g. “to a position on the GUI closest to the start icon”) of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
Claim 1 of the instant application, discloses additional elements “receiving, by the computing device, a search query from the user via the user computer device in a 
“outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in a particular search topic of each web page in the ranked plurality of results”
Additional elements “receiving” and “outputting” are both recited at a high level of generality, i.e., as a generic computing device performing a generic computer function of “receiving” and “outputting” data.
They do not recite “recite a specific manner” or any “improvement” to the functioning (e.g. “receiving” or “outputting”) of a computer/database.
Examiner disagrees with applicant’s argument on claim 1 of Example 42 of the Subject Matter Eligibility Examples.
Similarly to Claim 1 of Example 37, claim 1 of Example 42 recites additional elements which recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
Claim 1 of the instant application, other than arguing improvement in “ranking,” does not disclose any specific improvement over prior art systems (e.g. “receiving” or “outputting” functionality of computer/database) 
Further, limiting the abstract idea of “ranking” to computer/database is simply an attempt to limit the use of the abstract idea (e.g. ranking) to a particular technological environment (e.g. compute/database) (see MPEP: 2106.05(h) Field of Use and Technological Environment, “vi. Limiting the abstract idea of collecting information, ”).
b) (2A-Prong One) Claim 1 recites additional elements, “receiving” and “outputting” limitations (and computer device)
In particular, the claim recites additional element – using “computer-implemented method” and “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer-implemented method,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element - receiving, by the computing device, a search query from the user via the user computer device in a network environment;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - “outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in a particular search topic of each web page in the ranked plurality of results” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the other additional element, the “receiving” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); … the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere 
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

Applicant argued that “2. Limitations of claim 1 are not well-understood, routine or conventional, and constitute significantly more than the alleged judicial exception.”
Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception 
Further, the other additional element, the “receiving” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); …where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

Applicant argued that “C. Claims 12 and 14-15 are rejected under 35 U.S.C. 8101 as being directed to non-statutory subject matter…D. Claims 16 and 18-20 are rejected under 35 U.S.C. 8101 as being directed to non-statutory subject matter…”
Examiner respectfully disagrees.
Applicants are making similar argument for Claim 1, therefore, the replies to the above argument are applied here equally.

Regarding to 103 Rejection, applicants argued that, “Applicant respectfully disagrees. White, Rosenberg, Ofitserov and Bondi does not teach or suggest each of the recited elements of independent claim 1, particularly “wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.” In fact, the Examiner admits that White, Rosenberg, and Ofitserov do not teach this element, see Office Action page 78.”
Examiner respectfully disagrees.
a) White discloses “the determined expertise level in the particular search topic of each web page in the ranked plurality of results” (White: Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, which indicates “a list of websites” in “expert site database” have determined “a technical domain” (e.g. “the particular search topic”) and “an expert level” (e.g. “determined expertise level”)
However, white does not disclose to display the determined expertise level in the particular search topic of each web page in the ranked plurality of results to the user with the search results.
Bondi discloses displaying both “understanding-level”/“grade reading level” and results to the user see Bondi, Fig. 4, 410 are  “understanding-level”/“grade reading level,” and 412 are search results.
By combining Bondi with White, the improved White system can “wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.”
Bondi also discloses wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.
Bondi, paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a particular user, but who the particular user is as well. That is, documents may be topically relevant and understanding-level relevant…” paragraph [0010], “A preferred embodiment of the present invention determines and categorizes a user's level of understanding based upon their education or grade level. An average third-grader has less cognitive achievement than an average sixth-grader. Reading grade levels are demonstrably accurate at predicting language skills, knowledge, and other cognitive achievement” paragraph [0037], “…a combination of topical relevance and grade reading level may-be used to display the results.” paragraph [0046], “…the user is customizing the search results to their particular need, based upon topical relevance as well as understanding-level relevance.”
WHERE “the particular search topic” is broadly interpreted as “topically relevant” or “topical relevance”
WHERE “expertise level” is broadly interpreted as “understanding-level relevant” or “Reading grade levels” (e.g. a user with low “understanding-level relevant” or “Reading grade levels” will have difficulty to understand understanding-level relevant” or “Reading grade levels,” similarly, a user with lower expertise level (e.g. low reading grade level) in particular search topic (e.g. English), may have difficult to understand documents at Nobel laureate reading level which is high expertise level in English.) 
Therefore, i) the “expertise level in the particular search topic” does not exclude English from the “particular search topic” interpretation and excluding “reading grade level” from “expertise level” interpretation.
ii) Bondi discloses “topically relevant” and “topical relevance” which can be interpreted as “the particular search topic” and “expertise level” falls within the meaning of “understanding-level”
iii) For completeness, an ordinary skill in the art would understand they are similar and it would have been obvious to an ordinary skill in the art to interchange between the two).
For independent claim 12, applicants are making similar argument for Claim 1, therefore, the replies to the above argument are applied here equally.

Priority
It is acknowledged that the pending application claims priority to non-provisional application 14/937,253 (Pat. No.: 10380207) filed 10 November 2015. Priority date of 10 November 2015 is given.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1, 3-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim Claims 1-10 of U.S. Patent No. 10380207, in view of Bondi (U.S. Pub. No.: US 20060282413).
Instant invention SN: 16458682
Patent No.: 10380207
1. A computer-implemented method comprising: 





   determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 

      determining a dwell time for each page in the sequence of web pages; 
      determining a page length of each page in the sequence of web pages; 

      determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 

      comparing the ratio, for each page in the sequence of web pages, to a threshold value; 

      determining the user read a particular web page when the ratio is greater than the threshold value; and 

      determining the user did not read the particular web page when the ratio is less than the threshold value; 

   determining, by the computing device, an expertise level for each web page in the subset of web pages to generate a plurality of expertise levels; 

   determining, by the computing device, a highest expertise level of the plurality of expertise levels; and 
   assigning, by the computing device, a knowledge level to the user based on only the highest expertise level;

 






  receiving, by the computing device, a search query from the user via the user computer device in a network environment;


   determining, by the computing device, a plurality of results based on the search query; determining, by the computing device, a respective expertise level for each of the plurality of results;

   ranking, by the computing device, the plurality of results based on the knowledge level of the user and the respective expertise level for each of the plurality of results; and


   outputting, by the computing device, the ranked plurality of results to the user computer device,

   wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results.



3. The computer-implemented method of claim 3, further comprising: 
   monitoring, by the computing device, activity of the user with respect to the ranked plurality of results; and 
   adjusting, by the computing device, the knowledge level of the user based on the monitoring.

4. The computer-implemented method of claim 3, further comprising:
   receiving, by the computing device, input from the user to change the knowledge level of the user; 
   re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user and the respective expertise level for each of the plurality of results; and 
   outputting, by the computing device, the re-ranked plurality of results to the remote user computer device.

5. The computer-implemented method of claim 1, further comprising: 
   tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data; and 
   storing, by the computing device, the relationship data as metadata for web page links.

6. The computer-implemented method of claim 1, wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, 

7. The computer-implemented method of claim 6, wherein: 
   at least one web page accessed by the user but not read, has an advanced expertise level, 
   the highest expertise level of each read web page is intermediate, and 
   the knowledge level of the user is determined based on only the intermediate expertise level.

8. The computer-implemented method of claim 1, wherein the determining the expertise level for each web page in the subset of web pages is selected from the group consisting of:
   determining, by the computing device, a defined expertise level of a web page; and 
   deriving, by the computing device, an expertise level of the web page by analyzing content of the web page using natural language processing.

9. The computer-implemented method of claim 1, further comprising outputting, by the computing device, the knowledge level of the user to the remote user computer device for display on the user computer device.

10. The computer-implemented method of claim 1, wherein a service provider at least one of creates, maintains, deploys and supports the computing device.

11. The computer-implemented method of claim 1, wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis.

   receiving, by a computing device, an initial search query for a topic from a remote user computer device in a network environment; 
   generating, by the computing device, search results for the initial search query; 
   determining, by the computing device, read web pages in a sequence of web pages accessed by a user of the remote user computer device by; 

   determining a dwell time for each page in the sequence of web pages; 
   determining a page length of each page in the sequence of web pages; 

   determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 

   comparing the ratio, for each page in the sequence of web pages, to a threshold value; 

   determining the user read a particular web page when the ratio is greater than the threshold value; and 

   determining the user did not read the particular web page when the ratio is less than the threshold value; 

   determining, by the computing device, a respective expertise level of each of a plurality of read web pages in the sequence of web pages; 

   determining, by the computing device, a knowledge level of the user, wherein the determining the knowledge level of the user consists of determining a highest expertise level of the respective expertise levels of each of the plurality of read web pages in the sequence of web pages, and basing the knowledge level of the user on the highest expertise level of the respective expertise levels, wherein the total number of read web pages is less than the total number of web pages in the sequence of web pages; 

   receiving, by the computing device, a subsequent search query from the user via the remote user computer device; 
   determining, by the computing device, a plurality of subsequent results based on the subsequent search query; 

    determining, by the computing device, a respective expertise level for each of the plurality of subsequent results; 


     ranking, by the computing device, the plurality of subsequent results based on the knowledge level of the user and the respective expertise level for each of the plurality of subsequent results; and 


     outputting, by the computing device, the ranked plurality of subsequent results to the remote user computer device. 









    3. The method of claim 1, further comprising: 
     monitoring activity of the user with the ranked plurality of results; and 
     adjusting the knowledge level of the user based on the monitoring. 



    5. The method of claim 4, further comprising: 
     receiving, by the computing device, input from the user to change the knowledge level of the user; 
    re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user and the respective expertise level for each of the plurality of results; and outputting, by the computing device, the re-ranked plurality of results to the remote user computer device. 

   8. The method of claim 1, further comprising: 
   tracking the user's sequence of reading read web pages in the sequence of web pages accessed by the user during a previous search query to establish relationship data; and 
   storing the relationship data as metadata for web page links. 

     9. The method of claim 1, wherein the read web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced. 


    10. The method of claim 9, wherein: 

   at least one web page accessed by the user but not read, has an advanced expertise level, 
   the highest expertise level of each read web page is intermediate, and 
   the knowledge level of the user is determined based on only the intermediate expertise level.

2. The method of claim 1, wherein the determining the respective expertise level for each of the plurality of results comprises one of: 
    determining a defined expertise level of a web page; and 
     deriving an expertise level of the web page by analyzing content of the web page using natural language processing. 




    4. The method of claim 1, further comprising outputting, by the computing device, the knowledge level of the user to the remote user computer device for display on the user computer device. 


    6. The method of claim 1, wherein a service provider at least one of creates, maintains, deploys and supports the computing device. 

    7. The method of claim 1, wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis. 

    










Further, for claim 1, Patent No.: 10380207 do not explicitly disclose
a expertise level in the particular search topic, a knowledge level in the particular search topic,
wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results.
Bondi discloses a expertise level in the particular search topic, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results (Bondi: paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a particular user, but who the particular user is as well. That is, documents may be topically relevant and understanding-level relevant…” paragraph [0010], “A preferred embodiment of the present invention determines and categorizes a user's level of understanding based upon their education or grade level. An average third-grader has less cognitive achievement than an average sixth-grader. Reading grade levels are demonstrably accurate at predicting language skills, knowledge, and other cognitive achievement” paragraph [0037], “…a combination of topical relevance and grade reading level may-be used to display the ” paragraph [0046], “…the user is customizing the search results to their particular need, based upon topical relevance as well as understanding-level relevance.”
WHERE “the particular search topic” is broadly interpreted as “topically relevant” or “topical relevance”
WHERE “expertise level” is broadly interpreted as “understanding-level relevant” or “Reading grade levels” (e.g. a user with low “understanding-level relevant” or “Reading grade levels” will have difficulty to understand documents that have high “understanding-level relevant” or “Reading grade levels,” similarly, a user with lower expertise level (e.g. low reading grade level) in particular search topic (e.g. English), may have difficult to understand documents at Nobel laureate reading level which is high expertise level in English.)
WHERE “determined expertise level of each web page” is broadly interpreted as “displayed results 402 and their associated grade level”
paragraph [0019], “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents…” paragraph [0042], “In either case, once the readability scores for the relevant documents or subset of relevant documents are computed, in step 355 the documents and their associated readability scores are displayed. For example, FIG. 4 is an example of the displayed results 402 and their associated grade level 404. Additionally, a link 406 from the individual result to the complete web page is shown…” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon Patent No.: 10380207 by implementing “System and method for a search engine using reading grade level analysis” as taught by Bondi, because it would provide Patent No.: 10380207 with the enhanced capability of “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents.” (Bondi: paragraph [0019]) (e.g. allowing user to view expertise levels of the search results at a glance, and help user to customize/re-rank results by change level).
For claims 3, 4, 6, 7, 8 and 9, which are method claims having similar limitations (with additional limitation e.g. “a expertise level in the particular search topic, a knowledge level in the particular search topic”) as cited in claim 1. Thus, claims 3, 4, 6, 7, 8, 9 are also rejected under the same rationale as cited in the rejection of rejected claim 1.
Claim 21 rejected on the ground of nonstatutory double patenting as being Claims 1-10 of U.S. Patent No. 10380207, in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of White et al. (U.S. Pub. No.: 20100088331, hereinafter White).
For claim 21, 10380207 and Bondi disclose the computer-implemented method of claim 8.
However, 10380207 and Bondi, do not explicitly disclose wherein the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web.
White discloses wherein the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web (White: Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…”
paragraphs [0058]-[0059], “…The expert site database 118 may be populated in several different ways. In one method, the websites visited by other experts in a technical domain may be cataloged and ranked based on the visits by the other experts. In such an embodiment, a website may have an expert level repeatedly updated as experts or novices access the website…a website's classification may be determined by analyzing the expertise level of users who visit the website…” paragraphs [0061]-[0062], “…The expert level may be updated over time as users subsequently visit the website. The expert level may be changed based on users that were previously identified as experts or novices” WHERE “input from a user community” is broadly interpreted as “visited by other experts” and “access the website” where an ordinary skill in the art would understand that a user has to either click a link or entering URL (or other user action) in order to “visit” or “access” a website, where “click” or “entering URL” is broadly interpreted as “input from a user community”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon Patent No.: 10380207 by implementing “Domain Expertise Determination” as taught by White, because it would provide Patent No.: 10380207 with the enhanced capability of “…Based on the user's domain expertise, search results may be presented to the user that is commensurate with their expertise, resulting in a more efficient and productive on line session. A user's expertise in a knowledge domain may be determined from the user's behavior, including analyzing search queries, monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…” (White: paragraph [0003]).

Claims 12, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim Claims 11-13 of U.S. Patent No. 10380207 in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Cohen et al. (U.S. Pub. US 20080104045, hereinafter Cohen).
Instant invention SN: 16458682
Patent No.: 10380207
   12. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
   determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by:
   determining a dwell time of the user for each web page in the sequence of web pages;
   determining a page length of each web page in the sequence of web pages; 
   determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
   comparing the ratio, for each web page in the sequence of web pages, to a threshold value;
   determining the user read a particular web page when the ratio is greater than the threshold value; and
   determining the user did not read the particular web page when the ratio is less than the threshold value;
   determine an expertise level for each web page in the subset of web pages to generate a plurality of expertise levels;
   determine a highest expertise level of the plurality of expertise levels; 
   assign a knowledge level to the user based on the highest expertise level; 
   receive a subsequent search query 
   determine a plurality of subsequent results based on the subsequent search query; 
   determine a respective expertise level for each of the plurality of subsequent results;
   rank the plurality of subsequent results based on the knowledge level of the user and the respective expertise level for each of the results; and 
   output the ranked plurality of subsequent results to the user computer device













14.    (Currently Amended) The computer program product of claim 12, wherein the outputting the ranked plurality of results comprises outputting the respective expertise levels for each of a plurality of web pages and the knowledge level of the user to the remote user computer device for display on the user computer device.

15.    (Original) The computer program product of claim 12, wherein the program instructions further cause the computing device to:
   track the user’s sequence of reading the subset of web pages to establish relationship data; and
    store the relationship data as metadata 


   receive an initial search query for a topic from a user via a remote user computer device in a network environment; 
   generate search results for the initial search query; determine read web pages in a sequence of web pages accessed by the user of the remote user computer device by: 
   determining a dwell time of a user for each web page in the sequence of web pages; 
   determining a page length of each web page in the sequence of web pages; 
   determining a ratio of the dwell time to the page length for each web page in the sequence of web pages; comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
   determining that the user has read a first subset of the sequence of web pages when the ratio is greater than the threshold value; and 
   determining that the user did not read a second subset of the sequence of web pages when the ratio is less than the threshold value; 
   determine a respective expertise level of each of the first subset of the sequence of web pages based on determining that 
   determine a knowledge level of a user, wherein the determining the knowledge level of the user consists of determining a highest expertise level of the respective expertise levels of each of the first subset of the sequence of web pages, and basing the knowledge level of the user on the highest expertise level of the respective expertise levels, wherein the expertise level of the second subset is not utilized in the determination of the knowledge level of the user; 
   receive a subsequent search query from the user via the remote user computer device; 
   determine a plurality of subsequent results based on the subsequent search query; 
   determine a respective expertise level for each of the plurality of subsequent results; 
   rank the plurality of subsequent results based on the knowledge level of the user and the respective expertise level for each of the subsequent results; and 
   output the ranked plurality of subsequent results to the remote user computer device.


12. The computer program product of claim 11, wherein the outputting comprises outputting the respective expertise level for each of the plurality of web pages and the knowledge level of the user to the remote user computer device for display on the remote user computer device. 

    13. The computer program product of claim 11, wherein the program instructions executable by the computing device further cause the computing device to: 

   store the relationship data as metadata for web page links. 




However, Patent No.: 10380207 does not explicitly disclose
an expertise level in the particular search topic, a plurality of expertise levels in the particular search topic, a knowledge level in the particular search topic, 
the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level of each web page in the subset of web pages;
the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query.
Bondi discloses an expertise level in the particular search topic, a plurality of expertise levels in the particular search topic, a knowledge level in the particular search topic, the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages (Bondi: paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a particular user, but who the particular user is as well. That is, documents may be topically relevant and understanding-level relevant…” paragraph [0010], “A preferred embodiment of the present invention determines and categorizes a user's level of understanding based upon their education or grade level. An average third-grader has less cognitive achievement than an average sixth-grader. Reading grade levels are demonstrably accurate at predicting language skills, knowledge, and other cognitive achievement” paragraph [0037], “…a combination of topical relevance and grade reading level may-be used to display the results.” paragraph [0046], “…the user is customizing the search results to their particular need, based upon topical relevance as well as understanding-level relevance.”
WHERE “the particular search topic” is broadly interpreted as “topically relevant” or “topical relevance”
WHERE “expertise level” is broadly interpreted as “understanding-level relevant” or “Reading grade levels” (e.g. a user with low “understanding-level relevant” or “Reading grade levels” will have difficulty to understand documents that have high “understanding-level relevant” or “Reading grade levels,” similarly, a user with lower expertise level (e.g. low reading grade level) in particular search topic (e.g. English), may have difficult to understand documents at Nobel laureate reading level which is high expertise level in English.)
WHERE “determined expertise level of each web page” is broadly interpreted as “displayed results 402 and their associated grade level”
paragraph [0019], “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention ”paragraph [0042], “In either case, once the readability scores for the relevant documents or subset of relevant documents are computed, in step 355 the documents and their associated readability scores are displayed. For example, FIG. 4 is an example of the displayed results 402 and their associated grade level 404. Additionally, a link 406 from the individual result to the complete web page is shown…” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon Patent No.: 10380207 by implementing “System and method for a search engine using reading grade level analysis” as taught by Bondi, because it would provide Patent No.: 10380207 modified method with the enhanced capability of “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents.” (Bondi: paragraph [0019]).
 However, Patent No.: 10380207 and Bondi do not explicitly disclose the subset of web pages includes fewer web pages than the sequence of web pages, and the 
Cohen discloses the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query (Cohen: paragraph [0004], “…Advances have also been made in the area of `collective` filtering, wherein the effectiveness of a result to satisfy a prior query is used to affect the results provided to a subsequent query. The collection of prior results and their effectiveness may be based on a single user's history, multiple users' histories, or a combination of each, with optional weightings used to influence the filtering. The determination of the effectiveness of each result is generally based on a combination of explicit and implicit feedback.” Paragraph [0019], “…The system of this invention accumulates knowledge from the community and uses this knowledge to further enhance and refine the information that it presents in response to future searches. The paradigm includes the issuance of a search request, and in response to this request, the system returns the search results in an organized form, such as the typical "search results page" that includes a list of references to documents that are responsive to the search. The user may take a subsequent action…further refining the search, and so on…”
WHERE “a subsequent search query” is broadly interpreted as “a subsequent query,” 
WHERE “a plurality of subsequent results” is broadly interpreted as “the results provided to a subsequent query,”
WHERE “the subset of web pages includes fewer web pages than the sequence of web pages” is broadly interpreted as “filtering” or “refine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to by Patent No.: 10380207 by implementing “Collectively enhanced semantic search” as taught by Cohen, because it would provide Patent No.: 10380207’s product with the enhanced capability of “…accumulates knowledge from the community and uses this knowledge to further enhance and refine the information that it presents in response to future searches…” (Cohen: paragraph [0019]) in order to “given the results of a search, the improvements generally address filtering and ordering the results for a particular user so that the user is presented a satisfactory subset of the results.” (Cohen: paragraph [0007]).
For claim 14, which is a product claim having similar limitations (“respective expertise level in the particular search topic, knowledge level in the particular search topic”) as cited in claim 12. Thus, claim 14 also rejected under the same rationale as cited in the rejection of rejected claim 12 (the rest of the claim limitations are taught by 10380207’s claim 12, see mapping table on above).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-12, 14-16 and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites: 
“1. A computer-implemented method comprising: 
   	determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
      	determining a dwell time for each page in the sequence of web pages; 
      	determining a page length of each page in the sequence of web pages; 
      	determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
     	 comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
      	determining the user read a particular web page when the ratio is greater than the threshold value; and 
      	determining the user did not read the particular web page when the ratio is less than the threshold value; 
   	determining, by the computing device, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels; 
determining, by the computing device, a highest expertise level of the plurality of expertise levels; and 
  	assigning, by the computing device, a knowledge level in the particular search topic to the user based on only the highest expertise level;
receiving, by the computing device, a search query from the user via the user computer device in a network environment;
determining, by the computing device, a plurality of results based on the search query; 
determining, by the computing device, a respective expertise level in the particular search topic for each of the plurality of results;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results; and
outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.” 
(Step 1) The limitations as drafted, is a process, which is a statutory category of invention.
(2A-Prong One) The limitations of:
“determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time for each page in the sequence of web pages;
determining a page length of each page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determining, by the computing device, an expertise level for each web page in the subset of web pages to generate a plurality of expertise levels; 
determining, by the computing device, a highest expertise level of the plurality of expertise levels,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components;
determining, by the computing device, a plurality of results based on the search query; 
determining, by the computing device, a respective expertise level for each of the plurality of results;
ranking, by the computing device, the plurality of results based on the knowledge level of the user and the respective expertise level for each of the plurality of results” as drafted, is a process that, under its broadest reasonable interpretation, 
That is, other than reciting “computer-implemented method” and “computing device,” “user computer device” and “network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device,” “user computer device” and “network” language, “determine” in the context of this claim encompasses the user manually 
“determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
      	determining a dwell time for each page in the sequence of web pages; 
      	determining a page length of each page in the sequence of web pages; 
      	determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
     	 comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
      	determining the user read a particular web page when the ratio is greater than the threshold value; and 
      	determining the user did not read the particular web page when the ratio is less than the threshold value; 
   	determining, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels; 
determining, a highest expertise level of the plurality of expertise levels; and 
  	assigning, a knowledge level in the particular search topic to the user based on only the highest expertise level;
determining, a plurality of results based on the search query; 
determining, a respective expertise level in the particular search topic for each of the plurality of results;
ranking, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer-implemented method” and “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer-implemented method,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Further, the claim recites the additional element - receiving, by the computing device, a search query from the user via the user computer device in a network environment;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - “outputting, by the computing device, the ranked plurality of results to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in a particular search topic of each web page in the ranked plurality of results” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “receiving” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); … where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results;” and 
“adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results;” and “adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “monitoring” and “adjusting” in the context of this claim encompasses the user manually “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results” (e.g. an observation or evaluation based on the obtained information and the information stored in database), and “adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring” (e.g. thinking and deciding a change) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “monitoring” and “adjusting” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “monitoring” and “adjusting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
“receiving, by the computing device, input from the user to change the knowledge level in the particular search topic of the user,”
“re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results,” and 
outputting, by the computing device, the re-ranked plurality of results to the remote user computer device.”
 (Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method,” “computing device” and “user computer device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method,” “computing device” and “user computer device” language, “re-ranking” in the context of this claim encompasses the user manually “re-ranking, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method,” “computing device” and “user computer device” to perform the “receiving,” “re-ranking,” and “outputting” steps. The “computer-implemented method,” “computing device” and “user computer device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving, by the computing device, input from the user to change the knowledge level in the particular search topic of the user” and “outputting, by the computing device, the re-ranked plurality of results to the remote user computer device,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “receiving,” “re-ranking,” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide 
Further, the other additional element, the “retrieving” and “outputting” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” 
These limitations are not sufficient to amount to significantly more than the judicial exception because “retrieving” and “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am, “computer receives and sends information over a network” by “buySAFE, Inc. v. Google, Inc.,” and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “retrieving” and “outputting” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
“tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” and 
storing, by the computing device, the relationship data as metadata for web page links.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “tracking” in the context of this claim encompasses the user manually “tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” (e.g. an observation or evaluation based on the obtained information) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “tracking” and “storing” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
Further, the claim recites additional element – “storing, by the computing device, the relationship data as metadata for web page links,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “tracking” and “storing” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “storing” step are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it is “mere data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “storing” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites, “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels of expertise level. This claim is a narrower form of the “expertise level.” That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind.
 For example, but for the “computer-implemented method” and “computing device” language, the context of this claim encompasses the user manually identify “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” in his 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” to perform the “wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels in the particular search topic of expertise level” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels of expertise level” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level.” 
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites, “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” language, the context of this claim encompasses the user manually identifies “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the in the particular search topic is determined based on only the intermediate expertise level” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” to perform the “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web in the particular search topic is determined based on only the intermediate expertise level” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
   	“determining, by the computing device, a defined expertise level in the particular search topic of a web page” and 
“deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “determining, by the computing device, a defined expertise level in the particular search topic of a web page” and “deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed computer-implemented method” and “computing device” language, “determining” and “deriving” in the context of this claim encompasses the user manually identifies “determining a defined expertise level in the particular search topic of a web page” (e.g. user identify and think expertise level of a web page) and “deriving an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing” (e.g. when user is reading the web page, user identify terms in the web page and think/decide the expertise level of the words) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “determining” and “deriving” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer-implemented method” and “computing device” to perform “determining” and “deriving” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method,” “computing device” and “user computer device” to perform the “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device” step. The “computer-implemented method,” “computing device” and “user computer device” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” e.g. “(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “outputting” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “outputting” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites “wherein a service provider at least one of creates, maintains, deploys and supports the computing device.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites “a service provider at least one of creates, maintains, deploys and supports the computing device” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity such as a commercial and legal interactions. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting “computer-implemented method” and “computing device” in “wherein a service provider at least one of creates, maintains, deploys and supports the computing device” step. The “computer-implemented method” and “computing device” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “a service provider at least one of creates, maintains, deploys and supports the computing device” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites “wherein steps of claim 1 are provided by a 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting “computer-implemented method” in “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 12, it recites, “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, computing device to cause the computing device to: 
determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
receive a subsequent search query from the user via the user computer device 
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results; 
output the ranked plurality of subsequent results to the user computer device, wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages, the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query” which is product claim.
(2A-Prong One) The limitations, “determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results” which is product claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network” nothing in determine”, “comparing,” “assigning” “determining” and “ranking” in the context of this claim encompasses the user manually “determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the  in the particular search topic;
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes”/“Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Further, the claim recites other additional element – “receive a subsequent search query from the user via the user computer device,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
output the ranked plurality of subsequent results to the user computer device, wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages, the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query.” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer,” “computer readable storage medium,” “computing device” and “user computer device” to perform “determine,” “determining,” “comparing,” “assign,” “receiving,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “receive” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the receive” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); …where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “output” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “output” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 1.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 15 is also rejected under the 101 abstract idea based on 
For claim 16, it is a system claim having similar limitations as cited in claim 1. Thus, claim 16 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 1.
Further, claim 16 recites additional limitation “the expertise level in the particular search topic being determined to be a beginner expertise level as a result of the term “getting started” being in text of the respective web page” and “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer,” “computer readable storage medium,” “computing device,” and “user computer device” language, “determined” in the context of this claim encompasses the user manually “the expertise level in the particular search topic being determined to be a beginner expertise level as a result of the term “getting started” being in text of the respective web page” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes”/“Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Further, the claim 16 discloses additional elements - “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.”
The claim as a whole merely describes how to generally “apply” the concept of different type of information and storing information in a computer environment. The claimed computer component “memory” (inherited from Claim 1) is recited at a high level of generality and are merely invoked as tools to perform an existing computer storing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, “computer readable memory”, and “computer readable storage medium” to perform the stored step amounts to no more than mere instructions to apply cannot provide an inventive concept. The claim is not patent eligible.
For claim 18, it is a system claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 5.
For claim 19, it is a system claim having similar limitations as cited in claim 6. Thus, claim 19 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 6.
For claim 20, it is a system claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 7.
For claim 21, the limitations, “wherein the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web page” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “monitoring” and “adjusting” in the context of this claim encompasses the user manually defining “the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search an observation or evaluation/opinion based on the obtained information or the information in database). If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer-implemented method” to perform the “defined” steps. The “computer-implemented method,” to perform the “defined” in the step, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” to perform “defined” step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
Claim 16 objected to because of the following informalities: 
Claim 16 recites “program instructions to determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular 6244-40012US28Appl. No. 16/458,682END920150209US02 search topic, the expertise level in the particular search topic being determined to be a beginner expertise level as a result of the term "getting started" being in text of the respective web page” (claim 16, line 16-19). It appears to be a typographical error, where “the respective web page” should change to “the particular web page” as in “determining the user read a particular web page when the ratio is greater than the threshold value” (claim 16, line 12) and “determining the user did not read the particular web page when the ratio is less than the threshold value”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 3, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413).
For claim 1, White discloses a computer-implemented method comprising: 
determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user (White: paragraph [0003], “…A user's expertise in a knowledge domain may be determined from the user's behavior, including analyzing search queries, monitoring how the user navigates between and through websites, and analyzing the specific sites visited”, paragraph [0017], “…a "web browser". The term "web browser" may include any device…where a user may search and browse such information. One example of such a system may be a browsing application that may display information from servers…” WHERE “computing device” is broadly interpreted as “servers” WHERE “user computer device” is broadly interpreted as “any device”, paragraph [0048], “…the monitor system 104… monitoring branchiness of a search…” Paragraph [0049], “…the logging and analysis system 115 may monitor a user's interaction with a search results page to log when a user selects one search result then returns to the search page and selects another search result.” Above paragraphs indicate “that a subset of web pages in a sequence of web pages accessed by a user of a user computer device” (e.g. “monitor a user's interaction”) and “has been read by the user” (e.g. “specific sites visited”), paragraph [0067], “…a more detailed and complete log of a browser session may be analyzed…a monitor system 104 may be able to detect when a user starts a browser session at a technical website and browses from one website to another website…may be able to assess and update a user's expertise level based on the websites visited and the branchiness of their browsing…” which discloses “a sequence of web pages accessed by a user”) by: 
determining a dwell time for each page in the sequence of web pages (White: paragraph [0067], “…a more detailed and complete log of a browser session may be analyzed…a monitor system 104 may be able to detect when a user starts a browser session at a technical website and browses from one website to another website…may be able to assess and update a user's expertise level based on the websites visited and the branchiness of their browsing…” which discloses “a sequence of web pages accessed by a user”, Claim 6, “…determining a selected site from said web browser session…” Claim 7, “The method of claim 6 further comprising: determining a visit length for said selected site; and updating said user expertise level based on said expert rating.” WHERE “a dwell time for each page” is broadly interpreted as “a visit length for said selected site”); 
determining, by the computing device, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” which indicates “user's expertise in a knowledge domain” is based on sites visited, which further indicates   “expertise in a knowledge domain” of the sites visited are known in order to assign “expertise in a knowledge domain” from the sites visited to user’s “expertise in a knowledge domain.”
Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”,
Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…”
WHERE “a particular search topic” is broadly interpreted as “knowledge domain” or “technical domain,” (see White: paragraphs [0015]-[0016], “A technical domain can be any classification of human knowledge…may include hobbies such as knitting, biking, or raising tropical fish.”),
WHERE “an expertise level” is broadly interpreted as “an expert level,”
WHERE “determining…an expertise level in a particular search topic for each web page” is broadly interpreted as “specific pages within a website for which individual expert levels are determined” and “determine a technical domain and an expert level for the website,” which expert level” of “technical domain” for “the website” is determined.
Claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site…”); 
determining, by the computing device, a highest expertise level of the plurality of expertise levels; assigning, by the computing device, a knowledge level in the particular search topic to the user based on only the highest expertise level (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…a user may have different expertise levels for different technical domains,” which indicates “user's expertise in a knowledge domain” is based on sites visited, which further indicates   “expertise in a knowledge domain” of the sites visited are known in order to assign “expertise in a knowledge domain” from the sites visited to user’s “expertise in a knowledge domain.”
Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”,
paragraph [0037], “When search results are presented to a novice, some embodiments may have a section of `expert` level results that may also be presented…a typical novice level search result…”, which indicates expertise levels (or expert rating) of search results can be “novice” (e.g. low) or “expert” (e.g. highest),
Claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site; and updating said user expertise level based on said expert rating…”, which discloses user’s expertise level is based on expertise rating of the user selected site (e.g. “search results”),
Paragraph [0045], “may use a qualitative mechanism, such as defining a user as `expert` or `novice`…” which indicates user can be assigned with “expert” (e.g. highest). 
WHERE “a knowledge level in the particular search topic to the user” is broadly interpreted as “a user may have different expertise levels for different technical domains”
WHERE “assigning, by the computing device, a knowledge level in the particular search topic to the user” is broadly interpreted as “…user's estimated domain expertise may be updated and used to provide appropriate and useful search results…a user may have different expertise levels for different technical domains” and “determining an expert rating for said selected site; and updating said user expertise level based on said expert rating” 
From above paragraphs, a person of ordinary skill would have understood, White’s invention, that the expert rating (e.g. expertise levels) of user selected sites are used to assign the expertise level of the user, then, when a user is assigned with “expert” (e.g. highest) expertise level, it indicates the user has selected sites that have “expert” (e.g. highest) expert rating (e.g. expertise level));
receiving, by the computing device, a search query from the user via the user computer device in a network environment (White: paragraph [0017], “…a "web browser". The term "web browser" may include any device, application, or system that may gather and display information from disparate sources across a network, and where a user may search and browse such information. One example of such a system may be a browsing application that may display information from servers…” WHERE “the computing device” is broadly interpreted as “servers” WHERE “the user computer device” is broadly interpreted as “any device”, paragraph [0082], “…a search engine 218 may perform a generic search using the query as defined by the user 202. After the generic search is performed…”);
determining, by the computing device, a plurality of results based on the search query (White: paragraph [0082], “…a search engine 218 may perform a generic search using the query as defined by the user 202. After the generic search is performed, the results many be sorted or organized based on the user expertise level…”  WHERE “a plurality of results based on the search query” is broadly interpreted as “the results”, Claim 1, “determining search results based on said search query”); 
determining, by the computing device, a respective expertise level in the particular search topic for each of the plurality of results (White: Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” which discloses “technical domain and an expert level” for each site/page are determined.
Paragraph [0003], “a user may have different expertise levels for different technical domains” Paragraph [0012], “…In cases where the user is an expert, the search results may increase the rank of sites with technical details…” Paragraph [0027], “… determine and within a subject matter domain. Based on the user's expertise, a search engine may return results that are tailored or modified to better match the user's expertise.” which indicates “technical domain and an expert level” of sites are used to match user’s “technical domain and an expert level” (e.g. “expertise within a subject matter domain”)
Paragraph [0037], “When search results are presented to a novice, some embodiments may have a section of `expert` level results that may also be presented…the search results for the astrophysicist's search for "baking" and "cinnamon" may include a section of expert results that may be more appropriate to the culinary school graduate, in addition to recipes for cinnamon buns. Some embodiments may present the expert level material under a separate heading or somehow visually demarked…” which indicates “`expert` level” of results are determined and known in order to understand which results are “`expert` level,”
paragraph [0082], “…Many search engines perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field…” which indicates “a respective expertise level for each of the plurality of results” is determined and known in order to achieve “rank technical results higher than non-technical results for an expert”, paragraph [0085], “An expertise rating may be a parameter to a search engine that may be used to fetch different results based on expertise.”);
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results (White: Paragraph [0012], “…In cases where the user is an expert, the search results may increase the rank of sites with technical details…” Paragraph [0027], “… determine and use a user's expertise within a subject matter domain. Based on the user's expertise, a search engine may return results that are tailored or modified to better match the user's expertise.” paragraph [0082], “…Many search engines perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field, but may rank less technical results higher than technical results when the user is a novice…”, WHERE “knowledge level of the user” is broadly interpreted as “user expertise level” (e.g. “for an expert” or “user is a novice”)); and
outputting, by the computing device, the ranked plurality of results to the user computer device (White: paragraph [0003], “Based on the user's domain expertise, search results may be presented to the user that is commensurate with their expertise, resulting in a more efficient and productive on line session”, paragraph [0082], “…Many search perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field, but may rank less technical results higher than technical results when the user is a novice…”).
However, White does not explicitly disclose, 
determining a page length of each page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
comparing the ratio, for each page in the sequence of web pages, to a threshold value; satisfactory 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value;
wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results.
Rosenberg discloses determining a page length of each page in the sequence of web pages; determining a ratio of the dwell time to the page length for each page in the sequence of web pages; comparing the ratio, for each page in the sequence of web pages, to a threshold value (Rosenberg paragraph [0073], “Embodiments of the present invention disclosed herein may further provide methods preference data to the advanced usage information stored for a given document, wherein the amount of time that a user spends reviewing that document is monitored. If the user has spent a large amount of time reviewing a given document, it can be inferred with a high probability that that user found the document to be important and/or useful. For example, if the college professor in the example above spends 22 minutes reviewing a particular document on global warming, it can be inferred that the document was highly useful to the user. If, on the other hand, the college professor spent only 2 minutes reviewing a particular document, it can be inferred that the document was not highly useful to the user. Because documents are of varying lengths, it is often more valuable to assess time spent per some unit length of a given document rather than time spent on an entire document. To accommodate varying lengths of documents, an additional embodiment provides a method adapted to compute a the length of the document." As used herein, a "time-length ratio" refers to the amount of time the user spends reviewing a particular document divided by the length of the document…” paragraph [0074], “…A normalized time-length ratio of 1.97 means that the college professor has spent approximately twice as long reviewing the given document as compared to how long he typically spends reviewing documents. This normalized time -length ratio is, therefore, an indication that the user likely found the document more useful than most. Had the normalized time-length ratio been computed as a value that was less than 1.0, it would have indicated that the user spent less time reviewing the document than most documents he reviews--an indication that the user likely found the document to be less useful than most…”,
WHERE “each page” is broadly interpreted as “a particular document”,
WHERE “a page length of each page” is broadly interpreted as “the length of the document”,
WHERE “the ratio” is broadly interpreted as “time-length ratio” or “normalized time-length ratio”,
WHERE “a threshold value” is broadly interpreted as “1.0” (e.g. “normalized time-length ratio of 1.97 means…an indication that the user likely found the document more useful than most…normalized time-length ratio been computed as a value that was less than 1.0…an indication that the user likely found the document to be less useful” which indicates Rosenberg is using “normalized time-length ratio…1.0” as the threshold, if “normalized time-length ratio” is more than 1.0, then the document is useful, and when it is less than 1.0, the document is not useful, also see example “spends 22 minutes reviewing…inferred that the document was highly useful to the user” or “spent only 2 minutes reviewing…inferred that the document was not highly useful to the user”).
Domain Expertise Determination” as taught by White by implementing “Methods and apparatus for using personal background data to improve the organization of documents retrieved in response to a search query” as taught by Rosenberg, because it would provide White’s method with the enhanced capability of “compute a "time -length ratio"” (Rosenberg: paragraph [0073]) and “provides a method adapted to compute a "normalized time -length ratio."” (Rosenberg: paragraph [0074]) in order to determine “…an indication that the user likely found the document more useful than most… an indication that the user likely found the document to be less useful than most…” (Rosenberg: paragraph [0074]).
However, White and Rosenberg do not explicitly disclose 
	determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value;
wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results.
Ofitserov discloses determining the user read a particular web page when the ratio is greater than the threshold value; and determining the user did not read the particular web page when the ratio is less than the threshold value (Ofitserov: column 1, …The plurality of measurements can include one or more measurements of a duration of time that elapses between a user clicking on a search result included in a search results web page and the user navigating back to the search results web page, wherein the search result identifies a resource in the particular site…The method can further include: discarding measurements of durations that are below a specified threshold value…”, column 4, lines 1-9, “…in order for a user action to be considered a click, it can also be required that the user's viewing of the resource be for a minimum threshold length of time.”
WHERE “the threshold value” is broadly interpreted as “a minimum threshold length of time”,
WHERE “the ratio” is broadly interpreted as “durations” (with support from Rosenberg, which will be obvious to an ordinary skill in the art, to replace “duration” with “time-length ratio”),
WHERE “determining the user read a particular web page when the ratio is greater than the threshold value” is broadly interpreted as “required that the user's viewing of the resource be for a minimum threshold length of time”,
WHERE “determining the user did not read the particular web page when the ratio is less than the threshold value” is broadly interpreted as “a user action” is not “to be considered a click” as “user's viewing of the resource” is less than “a minimum threshold length of time”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Scoring site quality” as taught by Ofitserov, because it would provide White’s modified method with the enhanced capability of “the system can employ a user model that describes how a user should behave over time."” (Ofitserov: Column 5, lines 25-31) in order to “…if a user's behavior does not conform to this model, the system disregards measurements of the durations of the user's visits…” (Ofitserov: Column 5, lines 25-31) and remove search results that are not useful to analysis of determining user’s knowledge level and save computing resource by not analysis search results that are not useful.
(Note: White discloses determining site/search results the user is interested in by monitoring user visited/selected sites and visit lengths (e.g. dwell time), then determining user’s expertise level based on the expert ratings and visit lengths of user visited/selected sites which user is interested in. Rosenberg discloses the improved dwell time threshold by using time-length ratio (e.g. including consideration of length of documents) to determine dwell time threshold (e.g. user is not interested in the selected document if the dwell time is less than dwell time threshold). Ofitserov discloses disregarding (e.g. not considering) clicked search results when their dwell time is less than dwell time threshold. It only records (e.g. considering) search results that has been selected with a dwell time that is greater than threshold.
By combining Rosenberg, and Ofitserov with White’s method, White’s modified 
However, White, Rosenberg and Ofitserov do not explicitly disclose wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results.
Bondi discloses wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results (Bondi: paragraph [0019], “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents…” paragraph [0042], “In either case, once the readability scores for the relevant documents or subset of relevant documents are computed, in step 355 the documents and their associated readability scores are displayed. For example, FIG. 4 is an example of the displayed results 402 and their associated grade level 404. Additionally, a link 406 from the individual result to the complete web page is shown…” 
WHERE “determined expertise level of each web page” is broadly interpreted as displayed results 402 and their associated grade level”)
Additionally, Bondi also discloses wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results (Bondi, paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a particular user, but who the particular user is as well. That is, documents may be topically relevant and understanding-level relevant…” paragraph [0010], “A preferred embodiment of the present invention determines and categorizes a user's level of understanding based upon their education or grade level. An average third-grader has less cognitive achievement than an average sixth-grader. Reading grade levels are demonstrably accurate at predicting language skills, knowledge, and other cognitive achievement” paragraph [0037], “…a combination of topical relevance and grade reading level may-be used to display the results.” paragraph [0046], “…the user is customizing the search results to their particular need, based upon topical relevance as well as understanding-level relevance.”
WHERE “the particular search topic” is broadly interpreted as “topically relevant” or “topical relevance”
WHERE “expertise level” is broadly interpreted as “understanding-level relevant” or “Reading grade levels”)
It would have been obvious to one of ordinary skill in the art before the effective Domain Expertise Determination” as taught by White by implementing “System and method for a search engine using reading grade level analysis” as taught by Bondi, because it would provide White’s modified method with the enhanced capability of “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents.” (Bondi: paragraph [0019]) (e.g. allowing user to view expertise levels of the search results at a glance, and help user to customize/re-rank results by change expertise level).
For claim 3, White and Rosenberg, Ofitserov and Bondi disclose the computer-implemented method of claim 1, further comprising: 
monitoring, by the computing device, activity of the user with respect to the ranked plurality of results (White: paragraph [0003], “…A user's expertise in a knowledge domain may be determined from the user's behavior, including analyzing search queries, monitoring how the user navigates between and through websites, and analyzing the specific sites visited”, Paragraph [0049], “…the logging and analysis system 115 may monitor a user's interaction with a search results page to log when a user selects one search result then returns to the search page and selects another search result.” determining a selected site from said web browser session; determining an expert rating for said selected site…”); and 
adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring (White: paragraph [0003], “A user's domain expertise…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…”  
paragraph [0067], “…a monitor system 104 may be able to detect when a user starts a browser session at a technical website and browses from one website to another website…may be able to assess and update a user's expertise level based on the websites visited and the branchiness of their browsing…” claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site; and updating said user expertise level based on said expert rating.” WHERE “adjusting the knowledge level of the user” is broadly interpreted as “update a user's expertise level” and “domain expertise” e.g. (where “domain” is broadly interpreted as “the particular search topic,” where “expertise” is broadly 
For claim 4, White and Rosenberg, Ofitserov and Bondi disclose the computer-implemented method of claim 3, the knowledge level in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”,
Paragraph [0062], “The expert site database 118 may contain specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…”).
However, White and Rosenberg, Ofitserov and Bondi do not explicitly disclose further comprising: 
receiving, by the computing device, input from the user to change the knowledge level of the user; 
re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user and the respective expertise level for each of the plurality of results; and 
outputting, by the computing device, the re-ranked plurality of results to the user computer device.
Bondi discloses further comprising: receiving, by the computing device, input from the user to change the knowledge level of the user (Bondi: paragraph [0024], “…Search engine server 106 may also be any suitable device capable of using search engine module 108 to locate relevant information and documents from document-providing nodes 152a in response to search queries from users 101a, 101b, 101c, 101d.” WHERE “the computing device” is broadly interpreted as “Search engine server 106”, paragraph [0044], “Further, a user may reorder the displayed by changing the entered grade level in the fly-down menu 414 as shown in FIG. 4. The displayed results may be reordered depending upon additional display criteria specified by the user…”); 
re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user and the respective expertise level for each of the plurality of results (Bondi: paragraph [0044], “…a user may reorder the displayed results by changing the entered grade level in the fly-down menu 414 as shown in FIG. 4. The displayed results may be reordered depending upon additional display criteria specified by the user. For example if the sixth-grade user changed the grade level in the fly-down menu to 7, the displayed documents may be reordered so that documents within .+-.3 grade levels of 7 may be displayed. The entered grade level in the fly-down menu 414 may be stored in search engine server 106 so the system remembers the user's grade level between search queries or between sessions.”, WHERE “re-ranking” is broadly interpreted as “reorder”); and 
outputting, by the computing device, the re-ranked plurality of results to the user computer device (Bondi: paragraph [0024], “…Search engine server 106 may also be any suitable device capable of using search engine module 108 to locate relevant information and documents from document-providing nodes 152a in response to search queries from users 101a, 101b, 101c, 101d…” WHERE “remote user computer device” is broadly interpreted as “users 101a, 101b, 101c, 101d” (see Fig. 1, they are devices), paragraph [0044], “Further, a user may reorder the displayed results by changing the entered grade level in the fly-down menu 414 as shown in FIG. 4. The displayed results may be reordered depending upon additional display criteria specified by the user. For example if the sixth-grade user changed the grade level in the fly-down menu to 7, the displayed documents may be reordered so that documents within .+-.3 grade levels of 7 may be displayed. The entered grade level in the fly-down menu 414 may be stored in search engine server 106 so the system remembers the user's grade level between search queries or between sessions.” WHERE “outputting” is broadly interpreted as “displayed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “System and method for a search engine using reading grade level analysis” as taught by Bondi, because it would provide White’s modified method with the enhanced capability of “…user may reorder the displayed results by changing the entered grade level…” (Bondi: paragraph [0044])
For claim 8, White and Rosenberg, Ofitserov and Bondi disclose the computer-implemented method of claim 1, wherein the determining the expertise level in the particular search topic for each web page in the subset of web pages is selected 
determining, by the computing device, a defined expertise level in the particular search topic of a web page (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…”  paragraph [0045], “Whether a user expertise level is defined using a numerical score or qualitatively” (it is obvious to an ordinary skill in the art same method is used to define “expertise level” of web page), paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, paragraph [0057], “…perform a second analysis when the website has changed or been updated”, paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site…”); and 
deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing (White: paragraph [0055], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website…” Paragraph [0067], “…The lexicon 212 may contain a database for which various technical words may have an expertise level defined. Some such databases may define an expertise level to individual words or may include multiple words as phrases…” paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214. The lexicon 212 may be the same lexicon 212 used and discussed in Embodiment 200…” WHERE “using natural language processing” is broadly interpreted as “an analysis of keywords from the website…the keywords may be analyzed using the lexicon”).
For claim 10, White and Rosenberg, Ofitserov and Bondi disclose the computer-implemented method of claim 1, wherein a service provider at least one of creates, maintains, deploys and supports the computing device (Rosenberg: paragraph [0006], “People generally surf the web based on its link graph structure, often starting with high quality human-maintained indices or use search engines such as Google or Yahoo.” Paragraph [0040], “…the server 120 may include a search engine 125 usable by the client devices 110. The servers 130 may store documents (or web pages) accessible by the client devices 110 and may perform ”,
WHERE “service” is broadly interpreted as “search” or “search engines”, 
WHERE “service provider” is broadly as “Google or Yahoo”, where “Google or Yahoo” is the service provider of the “search engines”.  It would have been obvious to an ordinary skill in the art to understand that “Google or Yahoo” creates, maintains, deploys and supports their own computing device (e.g. GOOGLE search engine servers, where the search engine is reside on)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Methods and apparatus for using personal background data to improve the organization of documents retrieved in response to a search query” as taught by Rosenberg, because it would provide White’s method with the enhanced capability of “identifying a plurality of documents responsive to the search query, assigning a score to each identified document based (in whole or in part) upon a degree of correlation that advanced usage information for each identified document has with at least a portion of personal background data specific to the user, and organizing the documents based on the assigned scores” (Rosenberg: paragraph [0023]) in order to “use personal background traits of a user who initiates a search to better organize the search results presented to that user” (Rosenberg: paragraph [0023]).
For claim 21, White and Rosenberg, Ofitserov and Bondi disclose the an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…”
paragraphs [0058]-[0059], “…The expert site database 118 may be populated in several different ways. In one method, the websites visited by other experts in a technical domain may be cataloged and ranked based on the visits by the other experts. In such an embodiment, a website may have an expert level repeatedly updated as experts or novices access the website…a website's classification may be determined by analyzing the expertise level of users who visit the website…” paragraphs [0061]-[0062], “…The expert level may be updated over time as users subsequently visit the website. The expert level may be changed based on users that were previously identified as experts or novices” WHERE “input from a user community” is broadly interpreted as “visited by other experts” and “access the website” where an ordinary skill in the art would understand that a user has to either click a link or entering URL (or other user action) in order to “visit” or “access” a website, where “click” or “entering URL” is broadly input from a user community”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Wang et al. (U.S. Pub. No.: US 20070299826, hereinafter Wang).
For claim 5, White and Rosenberg, Ofitserov and Bondi disclose the computer-implemented method of claim 1.
However, White and Rosenberg, Ofitserov and Bondi do not explicitly disclose, further comprising: 
tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data; and 
storing, by the computing device, the relationship data as metadata for web page links.
 Wang discloses further comprising: tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data; and storing, by the computing device, the relationship data as metadata for web page links (Wang: Paragraph [0051], “…In Table 1, "document search result" list contains ten documents, as a search result 134, obtained with a same search query. "Related document" list stores the documents that have established relationship with each other due to user's a list illustrating documents opened/read by the user over a reasonable period of time (e.g. 5 min.). "Extra information" section contains extra information corresponding to user's action of opening/reading the related document, such as the time period for reading a document, the number of times of reading one document, and the time or sequence of clicking a document, etc…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “METHOD AND APPARATUS FOR ESTABLISHING RELATIONSHIP BETWEEN DOCUMENTS” as taught by Wang, because it would provide White’s modified method with the enhanced capability of “…records the documents relationship that come into being during the course of searching and presents the relationship to the user when necessary…” (Wang: paragraph [0009]) in order to “…adequately reflect the real state of relationship…” (Wang: paragraph [0014]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Ahluwalia (U.S. Pub. No.: US 20090248510).
For claim 6, White and Rosenberg, Ofitserov and Bondi disclose the in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”,
Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…”).
However, White and Rosenberg, Ofitserov and Bondi do not explicitly disclose, wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced.
Ahluwalia discloses, wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced (Ahluwalia: paragraph [0009], “…a web site asks a user to self categorize, e.g., between a novice, intermediate, or expert, in order to suggest a preset (or preselected) list of features or topics for further exploration, such a preset list is not dynamic…” paragraph [0055], “…users that search on (or navigate to) queries such as "megapixel" or "zoom" may be camera novices…If the current user…navigates to "viewfinder," then the current user is identified as a camera expert and an advertisement(s) for professional photography equipment may be provided…” paragraph [0056], “…containing data to identify the types of users. In the simplest form, the database may include a list of query terms for each product with each of the query terms designated as being associated with a particular type of user ( novice, intermediate, advanced, etc.).”).
Domain Expertise Determination” as taught by White by implementing “INFORMATION RETRIEVAL USING DYNAMIC GUIDED NAVIGATION” as taught by Ahluwalia, because it would provide White’s method with the enhanced capability of “…the type and degree of interest expressed by users in the selected documents are monitored to obtain a measure of users' interest level in particular documents…” (Ahluwalia: paragraph [0060]) and can accurately placing user or document in a proper expertise level). 
For claim 7, White and Rosenberg, Ofitserov and Bondi disclose the computer-implemented method of claim 6, wherein: 
at least one web page has an advanced expertise level in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”,
Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], paragraph [0082], “…Many search engines perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field, but may rank less technical results higher than technical results when the user is a novice…” WHERE “advanced expertise level” is broadly interpreted as “expert level”), 
the highest expertise level in the particular search topic of each read web page, and the knowledge level of the user is determined based on only the expertise level (White: paragraph [0003], [0025], paragraph [0028], “a user may be classified as either an "expert" or "non-expert". In other embodiments, a user's expertise tray be represented on a continuum, such as a numerical value,” paragraphs [0056], [0058], paragraph [0082], “…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field…” claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site; and updating said user expertise level based on said expert rating.”)
Ofitserov discloses at least one web page accessed by the user but not read (Ofitserov: column 1, line 65-column 2, line 31, “…The plurality of measurements can include one or more measurements of a duration of time that elapses between a user clicking on a search result included in a search results web page and the user navigating back to the search results web page, wherein the search result identifies a resource in the particular site…The method can further include: discarding measurements of durations that are below a specified threshold value…”, which indicates, if dwell (e.g. “durations”) of a clicked search result “are below a specified threshold value”, then “discarding measurements of durations”, column 4, lines 1-9, “…in order for a user action to be considered a click, it can also be required that the user's viewing of the resource be for a minimum threshold length of time…”, which indicates  user’s action is not considered a click if duration is less than “a minimum threshold length of time”, which is obvious to an ordinary skill in the art that by combining the user action (e.g. selecting a search result) which is not considered, with White, White determines expertise level of the user based on expert rating of the search results that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Scoring site quality” as taught by Ofitserov, because it would provide White’s modified method with the enhanced capability of “the system can employ a user model that describes how a user should behave over time."” (Ofitserov: Column 5, lines 25-31) in order to “…if a user's behavior does not conform to this model, the system disregards measurements of the durations of the user's visits…” (Ofitserov: Column 5, lines 25-31) and remove search results that are not useful and save computing resource by not processing search results that are not useful.
(Note: A person of ordinary skill would have understood that combining White with Ofitserov’s method which discloses discarding selected search result when its duration less than minimum threshold (e.g. not read), therefore, White will determine user’s expertise level with expert rating of discarded selected search results) 
However, White and Rosenberg, Ofitserov and Bondi do not explicitly disclose, intermediate and intermediate expertise level.
Ahluwalia discloses intermediate and intermediate expertise level. (Ahluwalia: paragraph [0009], “…a web site asks a user to self categorize, e.g., between a novice, intermediate, or expert, in order to suggest a preset (or preselected) list of features or topics for further ” paragraph [0056], “…containing data to identify the types of users. In the simplest form, the database may include a list of query terms for each product with each of the query terms designated as being associated with a particular type of user ( novice, intermediate, advanced, etc.).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “INFORMATION RETRIEVAL USING DYNAMIC GUIDED NAVIGATION” as taught by Ahluwalia, because it would provide White’s method with the enhanced capability of “…the type and degree of interest expressed by users in the selected documents are monitored to obtain a measure of users' interest level in particular documents…” (Ahluwalia: paragraph [0060]) and can accurately placing user or document in a proper expertise level). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Shahshahani et al. (U.S. Pub. No.: US 20130325779).
For claim 9, White and Rosenberg, Ofitserov and Bondi disclose the in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a ”).
However, White and Rosenberg, Ofitserov and Bondi do not explicitly disclose, further comprising outputting, by the computing device, the knowledge level of the user in the particular search topic to the user computer device for display on the user computer device.
Shahshahani discloses further comprising outputting, by the computing device, the knowledge level of the user in the particular search topic to the user computer device for display on the user computer device (Shahshahani: paragraph [0031], “…FIG. 1…a server computer 106 executing a expertise engine 100 and a content processing engine 120 coupled to a datastore 110…The client devices 102/104 are employed by users to display a user interface 112 associated with the expertise engine 100.” WHERE “the computing device” is broadly interpreted as “server computer 106,” WHERE “the remote user computer device” is broadly interpreted as “client devices 102/104”, paragraph [0055], “…the user interface 700 displays…the plot 712 shows the user's score as obtained from the user's activity log for each of the topics over the previous `X` days…It may be appreciated that the user's score in various topics is displayed as a histogram…the expertise engine 100 can set common scoring levels for all the topics in order to classify the user as a novice, intermediate user or an expert. In one embodiment, the scores for classifying users can be unique for each of the topics…the plot 712 shows that the user u is an expert in topic 2, has intermediate level knowledge in topics 1 and 4 and is a novice in topics 3 and 5…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “RELATIVE EXPERTISE SCORES AND RECOMMENDATIONS” as taught by Shahshahani, because it would provide White’s modified method with the enhanced capability of displaying “…a type of display can be associated with each of the topic scores within the plot 712 in a manner that indicates the strong and weak topics of the user u relative to respective cohort groups…” (Shahshahani: paragraph [0055]) (e.g. user can easily identify the strong and weak topics).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Ormont et al. (U.S. Pub. No.: US 20130110641, hereinafter Ormont).
For claim 11, White and Rosenberg, Ofitserov and Bondi disclose the People generally surf the web based on its link graph structure, often starting with high quality human-maintained indices or use search engines such as Google or Yahoo.” Paragraph [0040], “…the server 120 may include a search engine 125 usable by the client devices 110. The servers 130 may store documents (or web pages) accessible by the client devices 110 and may perform document retrieval and organization operations…”,
WHERE “service” is broadly interpreted as “search” or “search engines”, 
WHERE “service provider” is broadly as “Google or Yahoo”, where “Google or Yahoo” is the service provider of the “search engines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Methods and apparatus for using personal background data to improve the organization of documents retrieved in response to a search query” as taught by Rosenberg, because it would provide White’s method with the enhanced capability of “identifying a plurality of documents responsive to the search query, assigning a score to each identified document based (in whole or in part) upon a degree of correlation that advanced usage information for each identified document has with at least a portion of personal background data specific to the user, and ” (Rosenberg: paragraph [0023]) in order to “use personal background traits of a user who initiates a search to better organize the search results presented to that user” (Rosenberg: paragraph [0023]).
However, White and Rosenberg, Ofitserov and Bondi do not explicitly disclose, provided on a subscription, advertising, and/or fee basis.
Ormont discloses, provided on a subscription, advertising, and/or fee basis (Ormont: paragraph [0022], “…The analysis server 10 may communicate with another advertising computer or server 34, typically via the internet 22. The advertising server 34 may purchase advertising contacts from the analysis server 10. The advertising server 34 typically represents a company which desires to deliver advertising content to targeted people 26, 30. The advertising server 34 may create advertising content which is particularly suited to a particular type of person. The advertising content may be created for a person who has a specific interest, a specific level of expertise in that interest, a particular income level, etc. As such, the advertising server 34 may desire to deliver that advertising content to people 26, 30 who are good matches to the target audience for the advertising content…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise ” as taught by White by implementing “SOCIAL MEDIA NETWORK USER ANALYSIS AND RELATED ADVERTISING METHODS” as taught by Ormont, because it would provide White’s modified method with the enhanced capability of “…This may allow the advertising content to achieve a higher conversion rate than an advertisement which is delivered to people without consideration of their interests…” (Ormont: paragraph [0022])

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Cohen et al. (U.S. Pub. No.: US 20080104045, hereinafter Cohen).
For claim 12, White discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user (White: paragraph [0003], “…A user's expertise in a knowledge domain may be determined from the user's behavior, including analyzing search queries, monitoring how the user navigates between and through websites, specific sites visited”, paragraph [0017], “…a "web browser". The term "web browser" may include any device, application, or system that may gather and display information from disparate sources across a network, and where a user may search and browse such information. One example of such a system may be a browsing application that may display information from servers…” WHERE “computing device” is broadly interpreted as “servers” WHERE “user computer device” is broadly interpreted as “any device”, paragraph [0048], “…the monitor system 104… monitoring branchiness of a search…” Paragraph [0049], “…the logging and analysis system 115 may monitor a user's interaction with a search results page to log when a user selects one search result then returns to the search page and selects another search result.” Above paragraphs indicate “that a subset of web pages in a sequence of web pages accessed by a user of a user computer device” (e.g. “monitor a user's interaction”) and “has been read by the user” (e.g. “specific sites visited”), paragraph [0067], “…a more detailed and complete log of a browser session may be analyzed…a monitor system 104 may be able to detect when a user starts a browser session at a technical website and browses from one website to another website…may be able to assess and update a user's expertise level based on the websites visited and the branchiness of their browsing…” which discloses “a sequence of web pages accessed by a user”) by: 
…a more detailed and complete log of a browser session may be analyzed…a monitor system 104 may be able to detect when a user starts a browser session at a technical website and browses from one website to another website…may be able to assess and update a user's expertise level based on the websites visited and the branchiness of their browsing…” which discloses “a sequence of web pages accessed by a user”, Claim 6, “…determining a selected site from said web browser session…” Claim 7, “The method of claim 6 further comprising: determining a visit length for said selected site; and updating said user expertise level based on said expert rating.” WHERE “a dwell time for each page” is broadly interpreted as “a visit length for said selected site”); 
determine an expertise level in the particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], paragraph [0038], “The expertise rating system 108 may determine…a user expertise level 110 through several different mechanisms…store and periodically update a user expertise level 110 for various technology domains…” which indicates “a plurality of expertise levels in the particular search topic” of the selected results are determined, Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain ” paragraph [0025], “monitoring a web browser and determining a user expertise level” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, Claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site…”); 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; assigning, by the computing device, a knowledge level in the particular search topic to the user based on only the highest expertise level in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search different expertise levels for different technical domains,” which indicates “user's expertise in a knowledge domain” is based on sites visited, which further indicates   “expertise in a knowledge domain” of the sites visited are known in order to assign “expertise in a knowledge domain” from the sites visited to user’s “expertise in a knowledge domain.”
Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”,
paragraph [0037], “When search results are presented to a novice, some embodiments may have a section of `expert` level results that may also be presented…a typical novice level search result…”, which indicates expertise levels (or expert rating) of search results can be “novice” (e.g. low) or “expert” (e.g. highest),
…determining a selected site from said web browser session; determining an expert rating for said selected site; and updating said user expertise level based on said expert rating…”, which discloses user’s expertise level is based on expertise rating of the user selected site (e.g. “search results”),
Paragraph [0045], “may use a qualitative mechanism, such as defining a user as `expert` or `novice`…” which indicates user can be assigned with “expert” (e.g. highest));
receive a search query from the user via the user computer device in a network environment (White: paragraph [0017], “…a "web browser". The term "web browser" may include any device, application, or system that may gather and display information from disparate sources across a network, and where a user may search and browse such information. One example of such a system may be a browsing application that may display information from servers…” WHERE “the computing device in a network environment” is broadly interpreted as “servers” WHERE “the user computer device” is broadly interpreted as “any device”, paragraph [0082], “…a search engine 218 may perform a generic search using the query as defined by the user 202. After the generic search is performed…”); 
determine a plurality of results based on the subsequent search query (White: paragraph [0082], “…a search engine 218 may perform a generic search using the query as defined by the user 202. After the generic search is performed, the results many be sorted or organized based on the user expertise level…”  WHERE “a plurality of results based on the search query” is broadly interpreted as “the results”, Claim 1, “determining search results based on said search query”); and 
determine a respective expertise level in the particular search topic for each of the plurality of results (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], …a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon 212 to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…” paragraph [0082], “…Many search engines perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field, but may rank less technical results higher than technical results when the user is a novice…” which indicates “a respective expertise level for each of the plurality of results” is determined in order to “rank technical results higher than non-technical results for an expert” or  “rank less technical results higher than technical results when the user is a novice”, paragraph [0085], “An expertise rating may be a parameter to a search engine that may be used to fetch different results based on expertise.”)
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be analyzed using the lexicon to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…” paragraph [0082], “…Many search engines perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field, but may rank less technical results higher than technical results when the user is a novice…”, WHERE “knowledge level of the user” is broadly interpreted as “user expertise level” (e.g. “for an expert” or “user is a novice”). Claim 6, “…determining a selected site from said web browser session; determining an expert rating for said selected site; and updating said user expertise level based on said expert rating…”, which discloses user’s next search uses the updated user expertise level); and
output the ranked plurality of results to the user computer device (White: paragraph [0003], “Based on the user's domain expertise, search results may be presented to the user that is commensurate with their expertise, resulting in a more efficient and productive on line session”, paragraph [0082], “…Many search engines perform a query and rank the results of the query based on several factors…the user expertise level may be used to rank technical results higher than non-technical results for an expert in a field, but may rank less technical results higher than technical results when the user is a novice…”), and 
the sequence of web pages are search results from an initial search query (White: paragraph [0003], “As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results. In many embodiments, a user may have different expertise levels for different technical domains.” Paragraph [0061], “…an initial determination of a website expert level may be made through session log analysis or keyword analysis and stored in the expert site database 118. The expert level may be updated over time as users subsequently visit the website. The expert level may be changed based on users that were previously identified as experts or novices.” paragraph [0067], “…a more detailed and complete log of a browser session may be analyzed…a monitor system 104 may be able to detect when a user starts a browser session at a technical website and from one website to another website…may be able to assess and update a user's expertise level based on the websites visited and the branchiness of their browsing…” which discloses “a sequence of web pages accessed by a user”).
However, White does not explicitly disclose, 
determining a page length of each page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
comparing the ratio, for each page in the sequence of web pages, to a threshold value; satisfactory 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value;
a subsequent search query,
a plurality of subsequent results,
wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level of each web page in the subset of web pages.
the subset of web pages includes fewer web pages than the sequence of web pages. 
Rosenberg discloses determining a page length of each page in the sequence of web pages; determining a ratio of the dwell time to the page length for each page in Embodiments of the present invention disclosed herein may further provide methods adapted to add additional preference data to the advanced usage information stored for a given document, wherein the amount of time that a user spends reviewing that document is monitored. If the user has spent a large amount of time reviewing a given document, it can be inferred with a high probability that that user found the document to be important and/or useful. For example, if the college professor in the example above spends 22 minutes reviewing a particular document on global warming, it can be inferred that the document was highly useful to the user. If, on the other hand, the college professor spent only 2 minutes reviewing a particular document, it can be inferred that the document was not highly useful to the user. Because documents are of varying lengths, it is often more valuable to assess time spent per some unit length of a given document rather than time spent on an entire document. To accommodate varying lengths of documents, an additional embodiment provides a method adapted to compute a the length of the document." As used herein, a "time-length ratio" refers to the amount of time the user spends reviewing a particular document divided by the length of the document…” paragraph [0074], “…A normalized time-length ratio of 1.97 means that the college professor has spent approximately twice as long reviewing the given document as compared to how long he typically spends reviewing documents. This normalized time -length ratio is, therefore, an indication that the user likely found the document more useful than most. Had the normalized time-length ratio been computed as a value that was less than 1.0, it would have indicated that the user spent less time reviewing the document than most documents he reviews--an indication that the user likely found the document to be less useful than most…”,
WHERE “each page” is broadly interpreted as “a particular document”,
WHERE “a page length of each page” is broadly interpreted as “the length of the document”,
WHERE “the ratio” is broadly interpreted as “time-length ratio” or “normalized time-length ratio”,
WHERE “a threshold value” is broadly interpreted as “1.0” (e.g. “normalized time-length ratio of 1.97 means…an indication that the user likely found the document more useful than most…normalized time-length ratio been computed as a value that was less than 1.0…an indication that the user likely found the document to be less useful” which indicates Rosenberg is using “normalized time-length ratio…1.0” as the threshold, if “normalized time-length ratio” is more than 1.0, then the document is useful, and when it is less than 1.0, the document is not useful, also see example “spends 22 minutes reviewing…inferred that the document was highly useful to the user” or “spent only 2 minutes reviewing…inferred that the document was not highly useful to the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Methods and apparatus for using personal background data to improve the organization of documents retrieved in response to a search query” as taught by Rosenberg, because it would provide White’s method with the enhanced capability of “compute a "time -length ratio"” (Rosenberg: paragraph [0073]) and “provides a method adapted to compute a "normalized time -length ratio."” (Rosenberg: paragraph [0074]) in order to determine “…an indication that the user likely found the document more useful than most… an indication that the user likely found the document to be less useful than most…” (Rosenberg: paragraph [0074]).
However, White and Rosenberg do not explicitly disclose 
	determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value;
a subsequent search query,
a plurality of subsequent results,
wherein the ranked plurality of subsequent results outputted to the user 
the subset of web pages includes fewer web pages than the sequence of web pages.
Ofitserov discloses determining the user read a particular web page when the ratio is greater than the threshold value; and determining the user did not read the particular web page when the ratio is less than the threshold value (Ofitserov: column 1, line 65-column 2, line 31, “…The plurality of measurements can include one or more measurements of a duration of time that elapses between a user clicking on a search result included in a search results web page and the user navigating back to the search results web page, wherein the search result identifies a resource in the particular site…The method can further include: discarding measurements of durations that are below a specified threshold value…”, column 4, lines 1-9, “…in order for a user action to be considered a click, it can also be required that the user's viewing of the resource be for a minimum threshold length of time.”
WHERE “the threshold value” is broadly interpreted as “a minimum threshold length of time”,
WHERE “the ratio” is broadly interpreted as “durations” (with support from Rosenberg, which will be obvious to an ordinary skill in the art, to replace “duration” with “time-length ratio”),
WHERE “determining the user read a particular web page when the ratio is greater than the threshold value” is broadly interpreted as “required that the user's viewing of the resource be for a minimum threshold length of time”,
WHERE “determining the user did not read the particular web page when the ratio is less than the threshold value” is broadly interpreted as “a user action” is not “to be considered a click” as “user's viewing of the resource” is less than “a minimum threshold length of time”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Scoring site quality” as taught by Ofitserov, because it would provide White’s modified method with the enhanced capability of “the system can employ a user model that describes how a user should behave over time."” (Ofitserov: Column 5, lines 25-31) in order to “…if a user's behavior does not conform to this model, the system disregards measurements of the durations of the user's visits…” (Ofitserov: Column 5, lines 25-31) and remove search results that are not useful to analysis of determining user’s knowledge level and save computing resource by not analysis search results that are not useful.
However, White, Rosenberg and Ofitserov do not explicitly disclose 
a subsequent search query,
a plurality of subsequent results, 
wherein the ranked plurality of subsequent results outputted to the user computer 
the subset of web pages includes fewer web pages than the sequence of web pages. 
Bondi discloses wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level of each web page in the ranked plurality of results (Bondi: paragraph [0019], “…customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents…” paragraph [0042], “In either case, once the readability scores for the relevant documents or subset of relevant documents are computed, in step 355 the documents and their associated readability scores are displayed. For example, FIG. 4 is an example of the displayed results 402 and their associated grade level 404. Additionally, a link 406 from the individual result to the complete web page is shown…” 
WHERE “determined expertise level of each web page” is broadly interpreted as “displayed results 402 and their associated grade level”
Additionally, Bondi also discloses wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results (Bondi, paragraph [0006], “What constitutes a relevant document depends not only upon the need the document may serve for a particular user, but who the particular user is as well. That is, documents may be topically relevant and understanding-level relevant…” paragraph [0010], “A preferred embodiment of the present invention determines and categorizes a user's level of understanding based upon their education or grade level. An average third-grader has less cognitive achievement than an average sixth-grader. Reading grade levels are demonstrably accurate at predicting language skills, knowledge, and other cognitive achievement” paragraph [0037], “…a combination of topical relevance and grade reading level may-be used to display the results.” paragraph [0046], “…the user is customizing the search results to their particular need, based upon topical relevance as well as understanding-level relevance.”
WHERE “the particular search topic” is broadly interpreted as “topically relevant” or “topical relevance”
WHERE “expertise level” is broadly interpreted as “understanding-level relevant” or “Reading grade levels”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “System and method for a search engine using reading grade level analysis” as taught by Bondi, customized for individual users to return topically relevant documents and understanding-level relevant documents. The document hits returned by the present invention significantly reduces the overall locating times and processing resources required while providing improved relevancy, consistency, and reliability in delivering pertinent documents.” (Bondi: paragraph [0019]) (e.g. allowing user to view expertise levels of the search results at a glance, and help user to customize/re-rank results by change expertise level).
However, White, Rosenberg, Ofitserov and Bondi do not explicitly disclose 
a subsequent search query,
a plurality of subsequent results, 
the subset of web pages includes fewer web pages than the sequence of web pages. 
Cohen discloses a subsequent search query, a plurality of subsequent results, wherein the subset of web pages includes fewer web pages than the sequence of web pages (Cohen: paragraph [0004], “…Advances have also been made in the area of `collective` filtering, wherein the effectiveness of a result to satisfy a prior query is used to affect the results provided to a subsequent query. The collection of prior results and their effectiveness may be based on a single user's history, multiple users' histories, or a combination of each, with optional weightings used to influence the filtering. The determination of the effectiveness of each result is generally ” Paragraph [0019], “…The system of this invention accumulates knowledge from the community and uses this knowledge to further enhance and refine the information that it presents in response to future searches. The paradigm includes the issuance of a search request, and in response to this request, the system returns the search results in an organized form, such as the typical "search results page" that includes a list of references to documents that are responsive to the search. The user may take a subsequent action…further refining the search, and so on…”
WHERE “a subsequent search query” is broadly interpreted as “a subsequent query” 
WHERE “a plurality of subsequent results” is broadly interpreted as “the results provided to a subsequent query”
WHERE “the subset of web pages includes fewer web pages than the sequence of web pages” is broadly interpreted as “filtering” or “refine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise Determination” as taught by White by implementing “Collectively enhanced semantic search” as taught by Cohen, because it would provide White’s modified method with the enhanced capability of “…accumulates knowledge from the community and uses this knowledge to further enhance and refine the information that it presents in response to future searches…” given the results of a search, the improvements generally address filtering and ordering the results for a particular user so that the user is presented a satisfactory subset of the results.” (Cohen: paragraph [0007]).
For claim 14, White and Rosenberg, Ofitserov, Bondi and Cohen disclose the computer program product of claim 12, expertise level in the particular search topic and the knowledge level of the user in the particular search topic (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be scanned to identify one or more keywords and the keywords may be to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…”). (White: paragraph [0003], “A user's domain expertise may be estimated through several factors by monitoring different aspects of a user's interaction with a web browser or other application…A user's expertise in a knowledge domain may be determined from the user's behavior, including…monitoring how the user navigates between and through websites, and analyzing the specific sites visited. As a user interacts with a browser, the user's estimated domain expertise may be updated and used to provide appropriate and useful search results…have different expertise levels for different technical domains…” Paragraph [0025], Paragraph [0056], “…an expert site database 118 may contain a list of websites that are frequently visited by experts and novices. A website may be queried against the expert site database 118 to determine a technical domain and an expert level for the website…” paragraph [0058], “…a website that is not in the database may be assigned an expert level based on an analysis of keywords from the website. The website may be to determine an expert level for the website”, Paragraph [0062], “The expert site database 118 may contain references to specific pages within a website for which individual expert levels are determined”, paragraph [0097], “…determining an expertise level for a website may be to scan one or more web pages within a website for keywords. The page keywords 304 may be analyzed by the lexicon 212 to return an expertise level and knowledge domain 214…”).
However, not White, but Bondi discloses wherein the outputting the ranked plurality of results comprises outputting the respective expertise levels for each of a plurality of web pages and the knowledge level of the user to the remote user computer device for display on the user computer device (Bondi: paragraph [0042], “…in step 355 the documents and their associated readability scores are displayed…” Fig. 4 discloses “User Grade Level 7” and Fig. 5 discloses “I’m in 4th grade” 
WHERE “respective expertise levels for each of a plurality of web pages” is broadly interpreted as “documents and their associated readability scores”
WHERE “knowledge level of the user” is broadly interpreted as “User Grade Level 7”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Domain Expertise ” as taught by White by implementing “System and method for a search engine using reading grade level analysis” as taught by Bondi, because it would provide White’s modified method with the enhanced capability of “…user may reorder the displayed results by changing the entered grade level…” (Bondi: paragraph [0044]) (e.g. allowing user to view expertise levels of the search results at a glance, and help user to customize/re-rank results by change expertise level and Bondi: paragraph [0019], “…customized for individual users to return topically relevant documents and understanding-level relevant documents.”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Pub. No.: US 20100088331, hereinafter White), and further in view of Rosenberg (U.S. Pub. No.: 20060173828), and further in view of Ofitserov (U.S. Patent No.: US 9195944), and further in view of Bondi (U.S. Pub. No.: US 20060282413), and further in view of Cohen et al. (U.S. Pub. No.: US 20080104045, hereinafter Cohen), and further in view of Wang et al. (U.S. Pub. No.: US 20070299826, hereinafter Wang).
For claim 15, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169